DETAILED ACTION
	The response dated 8/9/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,309,902 to Dammeyer in view of US 3,387,731 to Gibson.
Regarding claims 1 and 18 Dammeyer discloses all the limitations of the claims except a tilt assembly that tilts the fork support relative to the mast assembly such that a central axis of first and second fork assemblies is positionable in a plurality of different positions relative to a horizontal direction, the horizontal direction defined with respect to a floor surface on which the vehicle is located, the tilt assembly including at least one tilt cylinder assembly and an inner surface of the tile cylinder assembly coincides with an inner surface of the second mast structure.  
Given that Dammeyer is the Applicants’ own work and relies on many of the same figures in the disclosure additional detailed analysis and claim mapping has not been provided with respect to the features taught by the Dammeyer.  Rather the discussion below focuses primarily on the tilt assembly and how that of Gibson reads on various claimed features.
Gibson teaches a tilt assembly that tilts the fork support relative to the mast assembly such that a central axis of first and second fork assemblies is positionable in a plurality of different positions relative to a horizontal direction, the horizontal direction defined with respect to a floor surface on which the vehicle is located, the tilt assembly including at least one tilt cylinder assembly (see e.g., figures 4 and 5, and cylinder 83) in order to provide a powered incline and decline fork position to facilitate loading/unloading and load retention during movement (col. 2 lines 1-7).  
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Dammeyer to include a tilt assembly that tilts the fork support relative to the mast assembly such that a central axis of first and second fork assemblies is positionable in a plurality of different positions relative to a horizontal direction, the horizontal direction defined with respect to a floor surface on which the vehicle is located the tilt assembly including at least one tilt cylinder assembly, as taught by Gibson, in order to provide a powered incline and decline fork position to facilitate loading/unloading and load retention during movement. 
The combination would include an inner surface of the tile cylinder assembly coincides with an inner surface of the second mast structure because incorporating the features of Gibson into Dammeyer would result in the cylinder being in line with effectively the fork support (64 in figure 6 of Dammeyer) which would locate the rear surface of the cylinder assembly to coincide with the front surface of the second mast which reads on the language in question.  It is noted, that as claimed the cylinder need only have a coinciding surface and does not necessarily overlap with the mast in a depth direction.
	Regarding claims 2 and 19 Gibson teaches the at least one tilt cylinder assembly includes a cylinder (83) and a piston (82).  
Gibson teaches the use of a single cylinder rather than first and second cylinders assemblies.  That said duplication of parts is generally within the level of ordinary skill and thus it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have to include a second cylinder arrangement. Furthermore, doing so would allow for the use of smaller cylinders that may be less expensive or smaller in size.
Regarding claims 3 and 20 Gibson teaches extension of the piston causes the tilt assembly to tilt the fork support relative to the auxiliary mast assembly such that the fork support and the fork assemblies move into a tilt position, and a subsequent retraction of the piston causes the tilt assembly to tilt the fork support relative to the mast assembly such that the fork support and the fork assemblies move into a home position (see figures 4-5).
Regarding claims 4 and 21 the combination teaches the tilt cylinder assemblies each have direction of elongation in the vertical direction (see Gibson figures 4-5).
Regarding claims 5 and 22 the combination teaches first and second cam assemblies (76/78 and figures 4-5) coupled to a corresponding tilt cylinder assembly, the cam assemblies driven by the piston of the corresponding tilt cylinder assembly to tilt the fork support relative to the auxiliary mast assembly.
	Regarding claims 6 and 23 the combination each cam assembly comprises a cam weldment (76/78) including a roller stud (68/74) that is not concentric with a bearing surface of the respective cam weldment.
	Regarding claims 7 and 24 the combination teaches rotation of each cam weldment causes the corresponding roller stud to move with an arc-like movement corresponding to the rotation of the cam weldment, wherein the arc-like movement tilts the fork support relative to the auxiliary mast assembly (see figures 4 and 5, rotation of 76/78 cause arc movement of 68/74 which causes the tilting action).
Regarding claims 8 and 25 the combination teaches the fork support is tiltable by the tilt assembly such that the central axis of the fork assemblies is positionable up to plus (+) or minus (-) 5 degrees relative to the horizontal direction (see figure 3, 4 degrees of tilt shown).
	Regarding claims 9 and 26 Gibson teaches comprising a spacer (shims, col. 3 lines 54-60) structure that sets the central axis of the fork assemblies at a predetermined angle relative to the horizontal direction.
	Regarding claim 10 the combination vehicle comprises two fork assemblies (see e.g., Dammeyer showing two forks).
	Regarding claims 11 and 27 Dammeyer discloses the second fork member (160b, 162b) of each fork assembly is positioned over the corresponding first fork member.
	Regarding claim 12 Dammeyer discloses a power unit, a platform assembly including an operator compartment, and a main mast assembly, wherein the mast assembly comprises an auxiliary mast assembly, and wherein the main mast assembly vertically moves the platform assembly and the auxiliary mast assembly relative to the power unit (see figure 2).
	Regarding claims 13 and 28 the combination does not explicitly teach a headlength of the load handling assembly, which headlength is defined as a length from an outer surface of the fork support opposite to the mast assembly, to an inner surface of the tilt assembly, is less than about ten (10) inches as it silent regarding such a measurement.  
	That said, such an arrangement would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing, given the low profile nature of Gibson (see e.g., figures 3-4, not including 44/45) and that minimizing thickness is known in order to minimize the distance the load is carried relative to the vehicle.
Regarding claims 14 and 29 Dammeyer discloses the second mast structure is rotatable relative to the first mast structure (see figure 5).
	Regarding claims 15 and 30 the combination discloses the headlength encompasses the fork support, the second mast structure, and the tilt assembly (see discussion above with respect to claim 13).
	Regarding claims 16 and 31 the combination teaches the at least one tilt cylinder assembly includes a cylinder (83) and a piston (82), the cylinder  mounted to a flange (see 92) that extends outwardly from the fork support toward the mast assembly.
	Regarding claims 17 and 32 the combination teaches the headlength encompasses the fork support, the second mast structure, the at least one tilt cylinder assembly, and the flange (see e.g., Gibson figure 4 and discussion above).
	Regarding claim 33 the combination teaches a manifold (Dammeyer 82) that supplies hydraulic fluid to both the fork extension/retraction assembly and the tilt assembly.
	It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Dammeyer to include the manifold supplies hydraulic fluid to both the fork extension/retraction assembly and the tilt assembly because the manifold already routes hydraulic fluid to the functions performed along the second mast and thus including the additional tilt function within the manifold would have been the most efficient means of providing hydraulic power to the tilt cylinder.
Regarding claim 34 the combination teaches the manifold supplies the hydraulic fluid to both the fork extension/retraction assembly and the tilt assembly via respective hydraulic hoses (see above and Dammeyer at col. 5 lines 35-40).

Claim Rejections - 35 USC § 103
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dammeyer and Gibson and in further view of US 10,640,349 to Prentice.
Dammeyer and Gibson teach all the limitations of the claim except the headlength further encompasses a manifold that supplies hydraulic fluid to both the fork extension/retraction assembly and the tilt assembly.  Dammeyer teaches the manifold incorporated in structure 42a rather than in headlength.
Prentice teaches tilting side shifting lift truck carriage which includes locating a manifold in the headlength (see figure 3 and claim 4) in order to incorporate the manifold into the structure of the frame (see figure 3 and claim 4).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Dammeyer and Gibson to include the headlength further encompasses a manifold that supplies hydraulic fluid to both the fork extension/retraction assembly and the tilt assembly, as taught by Prentice, in order to incorporate the manifold into the structure of the frame.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.  Applicant argued that the combination of Dammeyer and Gibson does not teach the relative position of the tilt cylinder assembly and the second mast.  Examiner disagrees (as discussed above) and contends that the combination does teach the claimed arrangement given the tilt cylinder assembly would be aligned with the fork support 64.  It is further noted that, as claimed, the tilt cylinder assembly is not required to overlap the mast in a depth direction.  With regard to 18 Applicant argued that the combination would require a substantial reworking of the structure of Dammeyer.  Examiner disagrees and maintains that a fork support similar to that of Gibson could be used in the Dammeyer system to provide the tilt capabilities. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652